DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-4, and 7-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 111(a) filing that claims benefit under 35 USC 119(e) to US provisional application No. 62/907,852 filed on 30 Sep. 2019.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11 Mar. 2021, 27 Jul. 2021, 8 Sep. 2021, and 20 Jun. 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation of “or an isotope thereof” in claim 1 is indefinite because the term isotope refers to each or two or more forms of the same element that contain equal numbers of protons but different numbers of neutrons in their nuclei and hence differ in relative atomic mass but not in chemical properties.  Instant formula (I) is not an element but a compound and so it is not clear what the phrase “or an isotope thereof” is referring to.  Similarly, the limitation of “wherein the compound is an isotope a compound of formula (I) comprising a positron emission tomography tracer radionuclide” in claim 13 is indefinite for the same reasons.  Claims 14 and 15 are dependent to claim 13.  In claim 20, the limitation of “compound of Formula (IB)” is indefinite because formula IB is not defined in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2020/065613 A1; provisional filed 28 Sep. 2018; see IDS filed on 11 Mar. 2021), in view of Keller et al. (Mol. Imaging Biol.; published 12 Jan. 2017; see attached 892).

	Chen et al. teach monoacylglycerol lipase inhibitors (see title).  Chen et al. teach that the primary advantage of this approach is that only brain regions where endocannabinoids are actively produced will be modulated, potentially minimizing side effects associated with exogenous CB1 agonist (see pg. 3).  Chen et al. teach pain, psychiatric disorders, cancers, and eye conditions (see pgs. 29-31).  Chen et al. teach compounds of instant formula (I) 
    PNG
    media_image1.png
    214
    280
    media_image1.png
    Greyscale
 wherein R2 may be for example 
    PNG
    media_image2.png
    115
    175
    media_image2.png
    Greyscale
 (see pg. 32).  Chen et al. disclose the following compounds 
    PNG
    media_image3.png
    290
    527
    media_image3.png
    Greyscale
 (ex. 141; ex. 255; pgs. 293, 357), 
    PNG
    media_image4.png
    286
    524
    media_image4.png
    Greyscale
 (ex. 142; pg. 298), 
    PNG
    media_image5.png
    293
    517
    media_image5.png
    Greyscale
 (ex. 145; ex. 255; pgs. 295, 357).  Chen et al. teach that such isotopically labeled compounds are useful in metabolic studies, reaction kinetic studies, detection or imaging techniques (such as PET or SPECT), including drug or substrate tissue distribution assays, or in radioactive treatment of patients.  In particular, an 18F or 11C labeled compound may be particularly preferred for PET or SPECT studies (see pg. 19).  Chen et al. teach that the agents of the invention may be provided in sterile aqueous solutions (see pg. 27).  Chen et al. teach pharmaceutically acceptable excipients (pharmaceutically acceptable carrier or diluent; see pg. 26).
	Chen et al. do not disclose a compound of instant formula (I) 
    PNG
    media_image6.png
    150
    177
    media_image6.png
    Greyscale
 or the compound of formula (IA) 
    PNG
    media_image7.png
    147
    189
    media_image7.png
    Greyscale
  Chen et al. do not disclose a method of imaging tissue, cells or a host comprising administering to a tissue cells or host a detectable amount of a compound of claim 1 and imaging the tissue cells or host wherein the imaging is by positron emission tomography. 
	Keller et al. teach the radiosynthesis and preclinical evaluation of [18F]F-DPA, a novel pyrazolo[1,5a]pyrimidine acetamide TSPO radioligand, in healthy Sprague dawley rats (see title).  Keller et al. teach that the fluorine-18 chemistry for PET imaging has attracted interest since the half-life of this isotope is long enough to allow late stage reactions and purification to be performed (see pg. 737).  Keller et al. teach that in compound 2, the alkoxy chain bridging the phenyl group and the fluorine atom has been removed, thus positioning the fluorine directly on the phenyl moiety.  As such, improved metabolic stability of the radiotracer would be expected notably the formation of small fluorine-18 labeled radio-metabolites that enter the brain, poorer PET imaging quality and restrained quantitative imaging as demonstrated for [18F]DPA-714, should be avoided (see pg. 738).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Chen et al. (examples 145 and 255) by removing the alkoxy chain bridging the phenyl group and the fluorine as taught by Keller et al. because it would have been expected to advantageously enable improved metabolic stability and avoid small fluorine-18 labeled radiometabolites that enter the brain, and poorer imaging quality.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Chen et al. by further repositioning the fluorine so that it is next to the carboxamide group as taught by Chen et al. because it would have been expected to provide a functionally equivalent compound capable of binding to monoacylglycerol.  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Chen et al. (method of PET imaging MGL) by further administering the 18F-labeled compound made obvious by Chen et al. and Keller et al. and imaging the expression or distribution of MGL in the host by PET as taught by Chen et al. and Keller et al. because it would have been expected to advantageously enable evaluating neurological conditions or cancer that result from altered expression of MGL.

Claim(s) 1-4, and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2020/065613 A1; provisional filed 28 Sep. 2018; see IDS filed on 11 Mar. 2020), in view of Keller et al. (Mol. Imaging Biol.; published 12 Jan. 2017; see attached 892), in further view of Pike (J. Label Compd Radiopharm.; published 5 Oct. 2017; see attached 892).

	Chen et al. teach as discussed above.
	Chen et al. do not further disclose a compound of instant formulas (VIII) 
    PNG
    media_image8.png
    143
    169
    media_image8.png
    Greyscale
 or (IB) 
    PNG
    media_image9.png
    159
    184
    media_image9.png
    Greyscale
.  Chen et al. do not teach a method of making the compound of formula (IA) of claim 2 comprising reacting a compound of formula (IB) with K18F in the presence of a phase transfer catalyst and a radical scavenger such as tempo.  Chen et al. do not teach a method comprising reacting a compound of formula (VIII) with anisole in the presence of m-chloroperbenzoic acid and triflic acid to form a compound of formula (IB).
	Keller et al. teach as discussed above.
	Pike teaches hypervalent aryliodine compounds as precursors for radiofluorination (see title).  Pike teaches that hypervalent iodine compounds permit rapid and effective radiofluorination at electron-rich as well as electron deficient aryl rings (see abstract).  Pike teach yields for radiofluoroarenes from some simple diaryliodonium salts using 18F--K+-K222 (see Fig. 3).  Pike teaches that conventionally the radiofluorination of hypervalent aryliodine is based on batch reaction of 18F- -K+-K222 complex with a small amount of precursor (see pg. 202).  Pike teaches potassium from potassium carbonate (see pg. 197).  Pike teaches that the free radical scavenger, TEMPO, has been found beneficial in many but not all radiofluorinations of diaryliodonium salts (see pg. 205).  Pike teaches examples of radiotracers prepared from diaryliodonium salts (see table 3).  Pike teaches that methods have been developed for converting an arene-iodoarene pair into an unsymmetrical iodonium salt under mild conditions.  These methods typically use mCPBA as oxidant in the presence of triflic acid (see pg. 200).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Chen et al. by further substituting the 6-F with 6-I to form a compound of instant formula (VIII) as taught by Pike because it would have been expected to advantageously enable synthesis of an aryl iodonium salt precursor in one pot.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Chen et al. by further reacting the compound of formula (VIII) with anisole in the presence of mCPBA and triflic acid to form a compound of instant formula (IB) as taught by Pike because it would have been expected to advantageously enable a precursor capable of rapid and effective fluorination such that radiofluorination predominantly occurs on the aryl ring with the chloro substituent.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Chen et al. by further reacting a compound of formula (IB) with K18F in the presence of a phase transition catalyst such as K+-K222 and a radical scavenger such as TEMPO, a beneficial radical scavenger, as taught by Pike because it would have been expected to advantageously enable a late stage radiofluorination of a compound of formula (IA) in with high chemoselectivity

Claim(s) 1-4, and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcazar Vaca et al. (US 2014/0275015 A1; published 18 Sep. 2014; see IDS filed on 27 Jul. 2021).

Alcazar Vaca et al. teach P2X7 modulators (see title).  Alcazar Vaca et al. teach treating a subject suffering from or diagnosed with a medical condition mediated by the P2X7 receptor activity (see [0179]).  Medical conditions include diseases of the autoimmune and inflammatory system (see [0177]).  Alcazar Vaca et al. teach detection or imaging techniques such as PET or SPECT including drug or substrate tissue distribution assays or in radioactive treatment of patients.  For example, an 18F or 11C labeled compound may be particularly preferred for PET or SPECT studies (see [0036]).  Alcazar Vaca et al. teach compounds of formula (IIb) 
    PNG
    media_image10.png
    138
    222
    media_image10.png
    Greyscale
 (see [0103]-[01113]).  Alcazar Vaca et al. disclose the following compounds 
    PNG
    media_image11.png
    226
    338
    media_image11.png
    Greyscale
 (see [0304], ex 7), 
    PNG
    media_image12.png
    219
    310
    media_image12.png
    Greyscale
 (see [0404], ex 47), 
    PNG
    media_image13.png
    198
    305
    media_image13.png
    Greyscale
 (see [0629], ex 102), 
    PNG
    media_image14.png
    145
    296
    media_image14.png
    Greyscale
 (see [1198], ex 325).  Alcazar Vaca et al. teach that the compounds of the invention may be provided in sterile aqueous solutions or suspensions (see [0243]).  Alcazar Vaca et al. teach pharmaceutical compositions may further comprise one or more pharmaceutically acceptable excipients (see [0033], [0236]).
Alcazar Vaca et al. do not disclose a 
    PNG
    media_image6.png
    150
    177
    media_image6.png
    Greyscale
 or the compound of formula (IA) 
    PNG
    media_image7.png
    147
    189
    media_image7.png
    Greyscale
 .  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Alcazar Vaca et al. (ex 102) by substituting its 3-chloro with 6-fluoro, incorporating a (S)-7-Me, and 3,5-difluoro substituents as taught by Alcazar Vaca et al. because it would have been expected provide a functionally equivalent compound suitable for modulating P2X7.  It is prima facie obvious to substitute one halogen for another.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Alcazar Vaca et al. by further substituting the 6-fluoro with 6-[18F]fluoro as taught by Alcazar Vaca et al. because it would have been expected to advantageously enable in vivo PET imaging of the P2X7 receptors.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the Alcazar Vaca et al. (method of PET imaging P2X7) by further administering the 18F-labeled compound made obvious by Alcazar Vaca et al. and imaging the expression or distribution of P2X7 in the host by PET as taught by Alcazar Vaca et al. because it would have been expected to advantageously enable evaluating neurological conditions or cancer that result from altered expression of P2X7.

Claim(s) 1-4, and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcazar Vaca et al. (US 2014/0275015 A1; published 18 Sep. 2014; see IDS filed 27 Jul. 2021), in further view of Pike (J. Label Compd Radiopharm.; published 5 Oct. 2017; see attached 892).

	Alcazar Vaca et al. teach as discussed above.
	Alcazar Vaca et al. do not further disclose a compound of instant formulas (VIII) 
    PNG
    media_image8.png
    143
    169
    media_image8.png
    Greyscale
 or (IB) 
    PNG
    media_image9.png
    159
    184
    media_image9.png
    Greyscale
.  Alcazar Vaca et al. do not teach a method of making the compound of formula (IA) of claim 2 comprising reacting a compound of formula (IB) with K18F in the presence of a phase transfer catalyst and a radical scavenger such as tempo.  Chen et al. do not teach a method comprising reacting a compound of formula (VIII) with anisole in the presence of m-chloroperbenzoic acid and triflic acid to form a compound of formula (IB).
	Pike teaches as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Alcazar Vaca et al. by further substituting its 6-fluoro with 6-iodo to form a compound of instant formula (VIII) as taught by Pike and Alcazar Vaca et al. because it would have been expected to provide an equivalent compound suitable for modulating P2X7 and/or advantageously enable preparation of an iodonium salt precursor compound.  It is prima facie obvious to substitute one halogen for another.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify Alcazar Vaca et al. by further reacting the compound of formula (VIII) with anisole in the presence of mCPBA and triflic acid to form a compound of formula (IB) as taught by Pike because it would have been expected to enable an iodonium salt precursor compound advantageously capable of radiofluorination by cyclotron produced 18F ion.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Alcazar Vaca et al. by further reacting the compound of instant formula (IB) with K18F in the presence of phase transfer catalyst such as K222/K2CO3 and a radical scavenger such as TEMPO, a beneficial radical scavenger, as taught by Pike. because it would have been expected to advantageously enable chemoselective SNAr radiofluorination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618